IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TERRY CHARLES McLANE,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2788

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed January 21, 2015.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Terry Charles McLane, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Anne C. Conley, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.